DETAILED ACTION
The RCE filed 4/27/22 has been entered. Claims 21, 29 and 37 have been amended and no claims have been canceled.
Claims 21-27, 29-35 and 37-40 are pending.
Applicant has overcome the previously presented Double Patenting Rejection over U.S. Patent No. 9,537,963 and 10,868,878 by filing of a Terminal Disclaimer on 9/24/21.
Applicant’s amendments/arguments have overcome the previously presented Claim Objections.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 21-27, 29-35 and 37-40 filed on 4/27/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over “Borodich” (US 8,190,711) in view of “Straley et al.” (US PGPUB 2012/0271719) (Hereinafter Straley), and further in view of “Fujioka” (US PGPUB 2010/0299183).
With respect to claim 21, Borodich teaches a computer-implemented method for tracking sharing of web content (Abstract), the method comprising:
receiving, by a processor (processing unit 21; Fig. 5, col. 5, lines 31-36) of a server (server 20; Fig. 5, col. 5, lines 31-36) over an electronic network (Internet; Fig. 3, col. 4, lines 18-29), a first request to display a base content from a first user device of a first user, wherein the first request to display the base content includes a first web address (user/recipient 310 (first user device of a first user) attempts to access content defined by a link (first web address) by making a request (first request) to a content server; Figs. 3-4, col. 4, lines 18-29 and lines 48-56, col. 5, lines 13-22);
generating, by the processor of the server, a tracking web address based on the first web address and a unique identity assigned to the first user (the link to the content is modified by adding a user id of the user/recipient; Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22. The modified link corresponds to the “tracking web address.”);
redirecting the first request to a first copy of the requested base content, wherein the first copy of the requested base content is accessed via the tracking web address (the link to the content is modified at the time the user/recipient accesses the content and the user/recipient receives the content (copy of base content) at the modified link (tracking web address); Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22);
receiving, by the processor of the server, a second request to access content from a second user device of a second user, wherein the second request to access the content is associated with the tracking web address (another recipient and/or new user (second user) accesses the content at the modified link; Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22);
generating a second tracking web address based on the first web address and a unique identity assigned to the second user (when another recipient and/or new user accesses the content at the modified link, the link is modified again; Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22);
redirecting the second request to a second copy of the requested base content, wherein the second copy of the requested base content is accessed by the second tracking web address (when another recipient and/or new user (second user) accesses the content at the modified link, the link is modified again at the time the new user/recipient accesses (second request) the content and the new user/recipient receives the content (second copy of base content) at the newly modified link (second tracking web address); Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 13-22); and
Borodich does not teach storing, in a database, encrypted information related to the first request, the second request, the generation of the tracking web address and the generation of the second tracking web address; determining, based at least on the stored encrypted information, a conversion rate for the tracking web address and the second tracking web address; and analyzing the stored encrypted information to determine a number of times content associated with both the tracking web address and the second tracking web address is requested for a plurality of demographics.
However, Straley teaches storing, in a database, encrypted information related to the first request, the second request, the generation of the tracking web address and the generation of the second tracking web address (a content sharing tree data structure is stored in volatile and/or persistent memory. The tree has a root node, which identifies the piece of content whose sharing is tracked by the tree and a child node of root node, indicating that it corresponds to the sharing of the content from user 37 to another user. The data structures used to store the information are encrypted; Figs. 3-8, [0038]-[0039], [0061]-[0069], Table 12);
determining, based at least on the stored encrypted information, a conversion rate for the tracking web address and the second tracking web address (analyzing data to derive meaningful and important information about the conversions that occur on a site. For example, the number of visitors that visited a page of a publisher’s site in response to the sharing of content with them; Figs. 3-8, [0061]-[0067], Table 12); and
analyzing the stored encrypted information to determine a number of times content associated with both the tracking web address and the second tracking web address is requested for a plurality of demographics (analyzing data to derive meaningful and important information about the conversions that occur on a site. For example, the number of visitors that visited a page of a publisher’s site in response to the sharing of content with them; Figs. 3-8, [0061]-[0067], Table 12. A facility geographically maps the trajectory of content using existing techniques to resolve approximate geographic locations for shared-from and shared-to users from those users' IP addresses. The geographic mapping is a map on which the geographic locations determined for users with whom the content was shared are shown to be connected with the geographic locations determined for the users who shared the content with them; Fig. 8, [0068]-[0069]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate encrypting, storing and analyzing content tracking information to Borodich because Borodich discloses storing content tracking information (col. 4, lines 30-40) and Straley suggests encrypting, storing and analyzing content tracking information ([0038]-[0039]).
One of ordinary skill in the art would be motivated to utilize the teachings of Straley in the Borodich system in order to achieve a more reliable and secure storage of content tracking information.
Furthermore, Borodich does not teach determining, based on stored information, a conversion rate per operating system (OS).
However, Fujioka teaches determining, based on stored information, a conversion rate per operating system (OS) (visitors are monitored as unique visitors, such as based on the visitors geographic location, visitors’ operating systems, visitors' browsers, visitors’ languages, etc. The operating systems of visitors are shown as a pie chart detailing the number of operating systems of a certain category as a function of all visitors’ operating systems; Figs. 33, 35 and 49-50, [0121], [0123], [0137]-[0138]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a conversion rate per operating system to Borodich because Borodich discloses storing content tracking information (col. 4, lines 30-40) and Fujioka suggests determining a conversion rate per operating system ([0123]).
One of ordinary skill in the art would be motivated to utilize the teachings of Fujioka in the Borodich system in order to provide a more effective tracking of shared content.

With respect to claim 22, Borodich as modified teaches the method of claim 21. Borodich further teaches further comprising: retrieving information relating to the tracking web address, wherein the retrieved information includes a web address associated with the tracking web address and a unique identity associated with the tracking web address (a link is modified every time a new user accesses the content; Fig. 4, col. 4, lines 18-29 and lines 48-67, col. 5, lines 1-22).

With respect to claim 23, Borodich as modified teaches the method of claim 21. Borodich further teaches wherein storing the encrypted information in the database further comprises storing information defining a relationship between a web address associated with the tracking web address, a unique identity associated with the tracking web address, and the tracking web address (information about each access attempt is recorded, the information includes data about the user and the subsequent referrals to the content; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 30-67, col. 5, lines 1-8. Note: Straley also teaches claim 23 (See Figs. 3-8, [0038]-[0039], [0061]-[0069], Table 12)).

With respect to claim 24, Borodich as modified teaches the method of claim 21. Borodich further teaches wherein storing the encrypted information in the database further comprises storing information related to a hierarchical relationship between the first user and the second user for accessing content related to the second tracking web address in the database (information about each access attempt is recorded, the information includes data about the user and the subsequent referrals to the content, a plurality of trees reflecting the propagation of content are generated; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 30-67, col. 5, lines 1-8. Note: Straley also teaches claim 24 (See Figs. 3-8, [0038]-[0039], [0061]-[0069], Table 12)).

With respect to claim 25, Borodich as modified teaches the method of claim 24. Borodich further teaches wherein the hierarchical relationship is defined by a hierarchical relationship tree (a plurality of trees reflecting the propagation of content are generated; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 30-67, col. 5, lines 1-8).

With respect to claim 26, Borodich as modified teaches the method of claim 25. Borodich further teaches wherein the first user is a root of the hierarchical relationship tree (a plurality of trees reflecting the propagation of content are generated and content propagation occurs from nodes of a higher level to nodes of lower levels; Figs. 2A-2B, col. 3, lines 57-64, col. 4, lines 11-67, col. 5, lines 1-8).

With respect to claim 27, Borodich as modified teaches the method of claim 24. Borodich further teaches further comprising: receiving, over the electronic network, from a third user by way of a third user computing device, a third request from the third user to access content associated with the first web address; determining whether a respective unique identity is assigned to the third user and if not, assigning the respective unique identity to the third user; generating a third tracking web address based on the first web address and the respective unique identity assigned to the third user; providing retrieved displayable content and the third tracking web address for display by one or more user interfaces; and storing information related to the generation of the third tracking web address in the database, wherein the third user is a root of a third hierarchical relationship tree with respect to the content associated with the first web address in response to any requests by users other than the third user to access contents related to the third tracking web address (Figs. 2A, 2B, 3 and 4, col. 3, line 57 – col. 5, line 22).

The limitations of claims 29-35 are rejected in the analysis of claims 21-27 respectively and these claims are rejected on that basis. Furthermore, Borodich discloses a system comprising a memory and a processor (Fig. 5, col. 5, lines 31-67) as recited in claim 29.

The limitations of claims 37-40 are rejected in the analysis of claims 21-24 respectively and these claims are rejected on that basis. Furthermore, Borodich discloses a non-transitory computer-readable medium storing instructions executed by a computer system (Fig. 5, col. 5, lines 31-67) as recited in claim 37.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chun. US 2015/0372885. Discloses a method, apparatus, and system for Tracing Resource Propagation by generating a resource address pointing to a location where a resource is stored; when the resource is propagated, adding a user identifier and a propagation behavior identifier of a user propagating the resource to the resource address, and recording the user identifier and the propagation behavior identifier; and acquiring a propagation path of the resource according to the recorded user identifier and propagation behavior identifier.
Klau. US 2014/0108531. Discloses a system and method for tracking the sharing of video content published online by using client identifiers that associate sharing clients to the video content and updating sharing statistics.
Strauss et al. US 2011/0313996. Discloses methods and systems for facilitating a campaign tracking platform for social media marketing by generating a tracking link corresponding to a target source of content, receiving a click-through event for the tracking link from a requestor and storing click information in a consumption database associated with the social media campaign tracking platform.
Goldstein et al. US 2013/0227057. Discloses a method and system for tracking content diffusion by generating, for each requesting user, a unique subsequent shortened content address for the content address.
Chun. US 2015/0304156. Discloses tracking a propagation path of a resource address by generating a resource address, configuring a propagation path parameters in the resource address and updating the propagation path parameters in a resource propagation process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
May 2, 2022